Citation Nr: 1212458	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for sleep apnea to include as secondary to a service-connected disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his ex-wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  This case was subsequently transferred to the RO in White River Junction, Vermont.

The Veteran and his ex-wife testified before the undersigned Veterans Law Judge at a Board Videoconference hearing in August 2011.  A transcript of this proceeding has been associated with the claims file.    

This case was previously before the Board in January 2012 at which time it was remanded for more development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

As was noted in the January 2012 Board decision/remand, during the August 2011 Board Videoconference hearing the Veteran raised the issue of entitlement to service connection for headaches.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDING OF FACT

There is evidence of sleep problems during military service and competent medical evidence linking the Veteran's current sleep apnea to his service-connected depression and lumbar spine disorders.


CONCLUSION OF LAW

Service connection for sleep apnea is established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his sleep apnea is related to his military service to include his service-connected depression and/or low back disorder.  

Relevant Medical Evidence

Service treatment records show complaints of insomnia in August 1978.  Furthermore, in the Veteran's March 1981 report of medical history upon separation he reported "yes" to "frequent trouble sleeping."  Post-service private records show that the Veteran was diagnosed with sleep apnea as early as 2002.  The Veteran is currently service connected for L5-S1 degenerative disc disease, diffuse disc protrusion, borderline canal stenosis, bilateral foraminal stenosis with sciatica of the right lower extremity, formerly rated as chronic lumbar pain secondary to scoliosis; a depressive disorder not otherwise specified and binge eating disorder associated with the lumbar spine disorder; chronic thoracic pain secondary to scoliosis; and sciatica of the left lower extremity associated with the lumbar spine disorder.  

The Veteran filed a claim for service connection for sleep disturbance in May 2005.  In connection with his claim he submitted an August 2011 statement from Dr. S.K.U., his private physician.  In this statement Dr. S.K.U. wrote that he treated the Veteran for his obstructive sleep apnea and that the Veteran was currently using his continuous positive airway pressure (C-PAP) device during sleep to treat sleep apnea.  Dr. S.K.U. wrote that the Veteran was unable to exercise well due to his spine and back pain that appeared to be chronic.  This, according to Dr. S.K.U., could directly contribute to the Veteran's obesity problems which is clearly known to be a major contributing factor in the etiopathogenesis of obstructive sleep apnea.  

Pursuant to the January 2012 Board remand the Veteran was afforded a VA examination in January 2012.  This examiner reviewed the claims file and noted that a private sleep study dated in 2002 showed "mild sleep apnea."  The examiner noted that there was no evidence of sleep apnea in the Veteran's service treatment records and that while the Veteran had a history of sleeping problems, these were related to his back pain and psychiatric issues.  The examiner noted that the Veteran was diagnosed with sleep apnea in 2002 which was described as "mild."  The Veteran reported that because of his eating disorder (which has been associated with his service-connected depressive disorder) the Veteran has gained weight which has made his sleep apnea worse.  The examiner noted that it was possible that there was a tenuous relationship between the Veteran's service-connected depression and the aggravation of his sleep apnea, but there was no evidence that the Veteran's depression caused his sleep apnea.  Within the examination report the examiner checked "yes" when asked whether it was at least as likely as not that the Veteran's sleep apnea was aggravated by a service-connected disorder.  However, the examiner later went on to stay that there is no medical evidence of a worsening of the Veteran's sleep apnea aside from the Veteran's contentions of a worsening.  The examiner noted that while the Veteran claims that he is using his C-PAP regularly now, the examiner could not find laboratory confirmation of this in the claims file.  The examiner further wrote that the Veteran accepted no responsibility for his weight gain and, thus, there was a tenuous if present at all relationship between the Veteran's sleep apnea and his service-connected depression.  The examiner went on to opine that it was less likely than not that there was a connection between the Veteran's sleep apnea and depression.  The examiner did not comment on a relationship between the Veteran's sleep apnea and service-connected lumbar spine disorder.      

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Also, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

Analysis

Given the above, the Board finds that service connection for sleep apnea is warranted.  Significantly, service treatment records show complaints of insomnia in August 1978 and in the Veteran's March 1981 report of medical history upon separation he reported "yes" to "frequent trouble sleeping."  Post-service treatment records show a diagnosis of obstructive sleep apnea syndrome as early as 2002.  Furthermore, the Veteran has provided competent testimony of continuity of symptomatology in that his sleep problems began during his military service.  While the January 2012 VA examiner opined that the Veteran's current sleep apnea is not related to his military service, the examiner did opine that the Veteran's sleep apnea was tenuously related to his service-connected depressive disorder.  Furthermore, as above, in the August 2011 statement Dr. S.K.U. noted a possible relationship between the Veteran's service-connected lumbar spine disorder and his sleep apnea.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for sleep apnea.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   



ORDER

Service connection for sleep apnea is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


